DETAILED ACTION
This non-final Office action is responsive to Applicant’s amendment filed November 9, 2020. Applicant has elected Group I (claims 1-16 and 18-19) with traverse. 
Applicant makes a general assertion that the Examiner has not shown that there would be a serious burden on the Examiner to examine both inventions. The Examiner respectfully disagrees. In the Requirement for Restriction dated September 9, 2020, the Examiner showed that each invention has a distinct classification and explained that each invention has a different focus, thereby requiring a largely distinct search for each invention. Applicant has not specifically addressed the Examiner’s explanations set forth in the Requirement for Restriction. Applicant’s arguments are not deemed to be persuasive. The restriction requirement is made final.
Elected claims 1-16 and 18-19 are examined below. Non-elected claims 17 and 20 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informality: Claim 19 recites “is further configured to executed” in lines 1-2. It seems that this phrase should instead state “is further configured to execute.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the second vehicle” in line 10. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to “analyzing telematics data received from electronic logging devices (ELDs) attached to one or more trucks in a fleet in order to identify shippers that routinely exceed average industry detention time” (abstract) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Process (claims 1-16), Apparatus (claims 18-19)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite gathering vehicle data including location information, determining that a vehicle has entered a shipping facility boundary at a first time wherein the shipping facility boundary is a geo-fenced area, determining that the vehicle has exited the shipping facility boundary at a second time, calculating a total accrued detention time, generating a detention time report for the ship facility, 

No – The process claims include a network-based control computer (NCC) and a computer device. The apparatus claims include a computer device, a memory, a processor, and a network-based control computer (NCC). The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 31-40, 71-73).  The claims also generally receive, store, and/or output (e.g., transmit) data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14-15, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Becica (US 2019/0073629).
[Claim 1]	Becica discloses a method of controlling a vehicle associated with trucking (¶¶ 43, 71, 75 – Truck deliveries may be reassigned), comprising: 
receiving, at a network-based control computer (NCC), vehicle data via a computer device associated with a vehicle, wherein the vehicle data includes location information of the vehicle (¶¶ 11, 43, 49-52 – Movement of the truck can be tracked by the systems, which include an Activity Monitor and an Autologger);

determining that the vehicle has exited the shipping facility boundary at a second time subsequent to the first time (¶¶ 44, 48, 69, 74);
calculating a total accrued detention time based on elapsed time between the first time and the second time (¶¶ 44, 48, 69, 74); and
generating a detention time report for the shipping facility based on the total accrued detention time of the vehicle (¶¶ 74-75 – Alerts may be generated in regard to allotted time periods, such as an allowable time for a mass to stay in a yard being exceeded and/or potentially exceeded).
[Claim 14]	Becica discloses setting a fee schedule for the shipping facility based on the detention time report for the shipping facility (¶¶ 74-75).
[Claim 15]	Becica discloses determining a detention fee to be applied to a request to deliver or pickup cargo from the shipping facility based on the total accrued detention time for the vehicle at the shipping facility (¶¶ 74-75).
[Claim 18]	Becica discloses a computer device of controlling a vehicle associated with trucking (¶¶ 11, 43, 71, 75 – Truck deliveries may be reassigned; ¶¶ 11, 45-46, 49-
a memory configured to store instructions (¶¶ 11, 45-46, 49-52, 53-54, 58, 75 – The systems carrying out the disclosed invention comprise various instruments that are understood to be automated and controlled by processor-executable instructions stored in a medium, such as a graphical user interface, GPS, a digital clock, etc.);
a processor communicatively coupled with the memory (¶¶ 11, 45-46, 49-52, 53-54, 58, 75 – The systems carrying out the disclosed invention comprise various instruments that are understood to be automated and controlled by processor-executable instructions stored in a medium, such as a graphical user interface, GPS, a digital clock, etc.), the processor configured to executed the instructions to:
receive, at a network-based control computer (NCC), vehicle data via a computer device associated with a vehicle, wherein the vehicle data includes location information of the vehicle (¶¶ 11, 43, 49-52 – Movement of the truck can be tracked by the systems, which include an Activity Monitor and an Autologger);
determine that the vehicle has entered a shipping facility boundary at a first time, wherein the shipping facility boundary is a geo-fenced area identified by the NCC (¶¶ 42-48 – The systems measure object displacement, which includes tracking a truck and 
determine that the vehicle has exited the shipping facility boundary at a second time subsequent to the first time (¶¶ 44, 48, 69, 74);
calculate a total accrued detention time based on elapsed time between the first time and the second time (¶¶ 44, 48, 69, 74); and
generate a detention time report for the shipping facility based on the total accrued detention time of the vehicle (¶¶ 74-75 – Alerts may be generated in regard to allotted time periods, such as an allowable time for a mass to stay in a yard being exceeded and/or potentially exceeded).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Becica (US 2019/0073629), as applied to claims 1 and 18 above.
[Claim 2]	Becica discloses receiving, at the NCC, hours of service (HOS) information for the driver associated with the vehicle (¶¶ 55-56). Becica discloses determining a number of available driving and on-duty hours remaining for the driver (¶¶ 

[Claim 4]	Becica discloses scheduling, at the NCC, resources based on the number of available driving and on-duty hours remaining for the driver (¶¶ 55-58, 68-71).
[Claim 5]	Becica discloses receiving, at the NCC, hours of service (HOS) information for the driver associated with the vehicle (¶¶ 55-56). Becica discloses determining the number of available driving and on-duty hours remaining for the driver (¶¶ 55-58, 68-71). Becica does not explicitly disclose that the determining is performed in response to the vehicle exiting the shipping facility based on the HOS information; however, Becica tracks driver hours of service based on activities that include truck movement, which may be measured based on when a truck enters and exits a shipping facility geofence, i.e., boundary (¶¶ 44, 48, 50). Becica discloses that a dispatcher may determine that a driver has exceeded allowable hours of service and may consequently halt driver activity and reassign the driver’s delivery (¶¶ 69-71). In ¶ 75 of Becica, it is seen that a different driver may be assigned to deliver a mass and this decision may be made at the port. The time period during which a mass is at a port is a time period between arrival at the port and departure from the port (as seen in ¶ 75). Since the port is recognized as a place at which drivers may be changed for a particular delivery, as needed, it is suggested that this might be a convenient time to assess an incoming driver’s total hours of service and a potential for additional planned hours of service for an outbound driver. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify 
[Claim 6]	Becica discloses transmitting a departure alert indicating the vehicle has exited the shipping facility boundary (¶¶ 44, 48, 69, 74).
[Claim 7]	Becica discloses scheduling, at the NCC, resources based on the number of available driving and on-duty hours remaining for the driver (¶¶ 55-58, 68-71).
[Claim 8]	Becica discloses determining that the number of available driving and on-duty hours remaining for the driver is less than a threshold in response to the vehicle exiting the shipping facility (¶¶ 69-71). Becica does not explicitly disclose that the determining is performed in response to the vehicle exiting the shipping facility; however, Becica tracks driver hours of service based on activities that include truck movement, which may be measured based on when a truck enters and exits a shipping facility geofence, i.e., boundary (¶¶ 44, 48, 50). Becica discloses that a dispatcher may determine that a driver has exceeded allowable hours of service and may consequently halt driver activity and reassign the driver’s delivery (¶¶ 69-71). In ¶ 75 of Becica, it is seen that a different driver may be assigned to deliver a mass and this decision may be made at the port. The time period during which a mass is at a port is a time period between arrival at the port and departure from the port (as seen in ¶ 75). Since the port 
	Furthermore, while Becica discloses that a second driver may be reassigned to a delivery (¶¶ 71, 75), Becica does not explicitly disclose reassigning a second driver to pick-up a trailer carried by the vehicle. Becica acknowledges that a delivery may be reassigned to a new driver in order to reduce potential fees/surcharges/costs that would otherwise be associated with keeping a mass at port for too long (¶¶ 74-75). By allowing a second driver to take over a trailer carried by the vehicle already, this could save time in moving the vehicle and loaded mass out of the port (as opposed to moving the mass to a new trailer and/or vehicle). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Becica to perform the step of reassigning a second driver to pick-up a trailer carried by the vehicle in order to reduce potential fees/surcharges/costs that would otherwise be associated with keeping a mass at port for too long (as suggested in ¶¶ 
[Claim 19]	Becica discloses wherein the processor is further configured to execute the instructions to: receive, at the NCC, hours of service (HOS) information for the driver associated with the vehicle (¶¶ 55-56). Becica discloses determining a number of available driving and on-duty hours remaining for the driver (¶¶ 55-58, 68-71). Becica does not explicitly disclose that the determining is performed in response to the vehicle entering the shipping facility boundary based on the HOS information; however, Becica tracks driver hours of service based on activities that include truck movement, which may be measured based on when a truck enters and exits a shipping facility geofence, i.e., boundary (¶¶ 44, 48, 50). Becica discloses that a dispatcher may determine that a driver has exceeded allowable hours of service and may consequently halt driver activity and reassign the driver’s delivery (¶¶ 69-71). In ¶ 75 of Becica, it is seen that a different driver may be assigned to deliver a mass and this decision may be made at the port. The time period during which a mass is at a port is a time period between arrival at the port and departure from the port (as seen in ¶ 75). Since the port is recognized as a place at which drivers may be changed for a particular delivery, as needed, it is suggested that this might be a convenient time to assess an incoming driver’s total hours of service and a potential for additional planned hours of service for an outbound driver. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Becica such that the determining is performed in response to the vehicle entering the shipping facility .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Becica (US 2019/0073629), as applied to claims 1 and 5 above, in view of Emory et al. (US 2016/0011001).
[Claim 9]	Becica does not explicitly disclose:
determining a route for the vehicle prior to the vehicle entering the shipping facility;
determining an altered route for the vehicle based on the number of available driving and on-duty hours remaining for the driver corresponding to the vehicle exiting the shipping facility; and
transmitting the altered route to the vehicle.
Emory discloses that, when a vehicle is en route to a destination, remaining hours of driving and remaining hours of work may be determined to assess if a driver will reach a maximum hours of driving or of work and, thus, will be able to stop at an original driving point or needs a changed navigation route with a new stopping point predicted to be reachable within the available remaining hours of driving and of work 
determining a route for the vehicle prior to the vehicle entering the shipping facility;
determining an altered route for the vehicle based on the number of available driving and on-duty hours remaining for the driver corresponding to the vehicle exiting the shipping facility; and
transmitting the altered route to the vehicle
“so that driver (and/or the carrier associated with vehicle 104) can maintain compliance of driver with any relevant government or carrier regulatory requirements with respect to time driving or time working for a given time period” (as suggested in Emory: ¶ 43). The Examiner further submits that it would have been obvious to one of ordinary skill in the . 
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Becica (US 2019/0073629), as applied to claim 1 above, in view of Emory et al. (US 2016/0011001) in view of Ristow et al. (US 2019/0391707).
[Claim 10]	Becica does not explicitly disclose:
receiving a plurality of total accrued detention times at the shipping facility from a plurality of vehicles over a time period; and
wherein the generating of the detention time report for the shipping facility is a function of the plurality of total accrued detention times from the plurality of vehicles and the total accrued detention time accrued by the vehicle.
Emory discloses that, when a vehicle is en route to a destination, remaining hours of driving and remaining hours of work may be determined to assess if a driver will reach a maximum hours of driving or of work and, thus, will be able to stop at an original driving point or needs a changed navigation route with a new stopping point predicted to be reachable within the available remaining hours of driving and of work 
receiving a plurality of total accrued detention times at the shipping facility from a plurality of vehicles over a time period; and
wherein the generating of the detention time report for the shipping facility is a function of the plurality of total accrued detention times from the plurality of vehicles and the total accrued detention time accrued by the vehicle
“so that driver (and/or the carrier associated with vehicle 104) can maintain compliance of driver with any relevant government or carrier regulatory requirements with respect to time driving or time working for a given time period” (as suggested in Emory: ¶ 43) and in order to impart knowledge regarding typical performance levels and detention times at shipping facilities so that the timing of routes may be evaluated more accurately when planning routes for each of multiple drivers and their corresponding limitations on driving and work hours (which is a goal of Becica, as seen in ¶¶ 55-56, 71, 75).

receiving a plurality of total accrued detention times at the shipping facility from a plurality of vehicles over a time period;
generating a route including the shipping facility for the vehicle, wherein the route includes routing information based on the total accrued detention time for the shipping facility;
generating a control command to control a vehicle operating parameter of the vehicle based on the total accrued detention time in response to the route including the shipping facility; and
transmitting the route and the control command to the second vehicle.
Emory discloses that, when a vehicle is en route to a destination, remaining hours of driving and remaining hours of work may be determined to assess if a driver will reach a maximum hours of driving or of work and, thus, will be able to stop at an original driving point or needs a changed navigation route with a new stopping point predicted to be reachable within the available remaining hours of driving and of work (Emory: ¶¶ 27, 29-30). Corresponding new driving directions may also be generated and driving directions are displayed to a driver (Emory: ¶¶ 26, 43). Ristow evaluates the performance of a facility based on factors such as the percentage of trucks turned on time in a given time period, an average turn time for the day, etc. (Ristow: abstract, ¶¶ 173-180). In order to compute an average turn time among a plurality of vehicles, a total turn time for all vehicles would need to be calculated first. A turn time may be reflective 
receiving a plurality of total accrued detention times at the shipping facility from a plurality of vehicles over a time period;
generating a route including the shipping facility for the vehicle, wherein the route includes routing information based on the total accrued detention time for the shipping facility;
generating a control command to control a vehicle operating parameter of the vehicle based on the total accrued detention time in response to the route including the shipping facility; and
transmitting the route and the control command to the second vehicle
“so that driver (and/or the carrier associated with vehicle 104) can maintain compliance of driver with any relevant government or carrier regulatory requirements with respect to time driving or time working for a given time period” (as suggested in Emory: ¶ 43) and in order to impart knowledge regarding typical performance levels and detention times at shipping facilities so that the timing of routes may be evaluated more accurately when planning routes for each of multiple drivers and their corresponding limitations on driving and work hours (which is a goal of Becica, as seen in ¶¶ 55-56, 71, 75).

[Claim 12]	comparing the total accrued detention time to a black list threshold; and 
adding the shipping facility to a black list of facilities to avoid in response to the total accrued detention time satisfying the black list threshold;
[Claim 13]	receiving a request to deliver or pickup cargo from the shipping facility; 
	determining whether the shipping facility is included in the black list; 
	accepting the request in response to the shipping facility being not listed in the black list; and
rejecting the request in response to the shipping facility being listed in the black list.
Emory discloses that, when a vehicle is en route to a destination, remaining hours of driving and remaining hours of work may be determined to assess if a driver will reach a maximum hours of driving or of work and, thus, will be able to stop at an original driving point or needs a changed navigation route with a new stopping point predicted to be reachable within the available remaining hours of driving and of work (Emory: ¶¶ 27, 29-30). Corresponding new driving directions may also be generated and driving directions are displayed to a driver (Emory: ¶¶ 26, 43). Ristow evaluates the performance of a facility based on factors such as the percentage of trucks turned on time in a given time period, an average turn time for the day, etc. (Ristow: abstract, ¶¶ 173-180). In order to compute an average turn time among a plurality of vehicles, a total 
[Claim 12]	comparing the total accrued detention time to a black list threshold; and 
adding the shipping facility to a black list of facilities to avoid in response to the total accrued detention time satisfying the black list threshold;
[Claim 13]	receiving a request to deliver or pickup cargo from the shipping facility; 
	determining whether the shipping facility is included in the black list; 
	accepting the request in response to the shipping facility being not listed in the black list; and
rejecting the request in response to the shipping facility being listed in the black list
 “so that driver (and/or the carrier associated with vehicle 104) can maintain compliance of driver with any relevant government or carrier regulatory requirements with respect to time driving or time working for a given time period” (as suggested in Emory: ¶ 43) and in order to impart knowledge regarding typical performance levels and detention times at shipping facilities so that the timing of routes may be evaluated more accurately when planning routes for each of multiple drivers and their corresponding limitations on driving and work hours (which is a goal of Becica, as seen in ¶¶ 55-56, 71, 75). Emory .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Becica (US 2019/0073629), as applied to claim 1 above, in view of MacKenzie et al. (US 2007/0120736).
[Claim 16]	Becica does not explicitly disclose:
determining that the vehicle has entered an extended boundary of the shipping facility at the first time, wherein the extended boundary is an expanded geo-fenced 
calculating an amount of time that the vehicle takes to reach the shipping facility boundary from the extended boundary of the shipping facility;
adjusting the total accrued detention time by the amount of time.
MacKenzie discloses that multiple geofences may be placed around an area to identify multiple types of events, including multiple events related to turnaround time, detention time, productivity, gate in/out events, dock-in/dock-out states, etc. (MacKenzie: ¶¶ 25-30). Ristow evaluates the performance of a facility based on factors such as the percentage of trucks turned on time in a given time period, an average turn time for the day, etc. (Ristow: abstract, ¶¶ 173-180). In order to compute an average turn time among a plurality of vehicles, a total turn time for all vehicles would need to be calculated first. A turn time may be reflective of a detention time. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Becica to perform the steps of:
determining that the vehicle has entered an extended boundary of the shipping facility at the first time, wherein the extended boundary is an expanded geo-fenced area established for the shipping facility that is greater than the geo-fenced area of shipping facility boundary;
calculating an amount of time that the vehicle takes to reach the shipping facility boundary from the extended boundary of the shipping facility;

in order to glean a more granular understanding of the specific events that affect overall turnaround time at a shipping facility, thereby allowing specific areas of concern in shipping facility performance to be addressed more directly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nimchuk et al. (US 2018/0080776) – Updates a navigation route based on remaining hours of service for a driver of a vehicle and required breaks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683